Citation Nr: 1000865	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  03-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected diffuse spondylosis of the thoracolumbar spine for 
the period prior to October 12, 2004. 

2.   Entitlement to an initial rating in excess of 10 percent 
for service-connected diffuse spondylosis of the 
thoracolumbar spine for the period from October 12, 2004 to 
July 16, 2009. 

3. Entitlement to an initial rating in excess of 20 percent 
for service-connected diffuse spondylosis of the 
thoracolumbar spine for the period from July 16, 2009 onward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In August 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In March 2007, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The March 2004 rating decision granted service connection for 
the Veteran's thoracolumbar spine disability and assigned an 
initial noncompensable rating, effective October 1, 2002.  
Thereafter, the Veteran appealed with respect to the 
initially assigned rating.  While his appeal was pending, an 
August 2005 Decision Review Officer decision assigned a 10 
percent evaluation, effective October 12, 2004, and an August 
2009 rating decision assigned a 20 percent evaluation, 
effective July 16, 2009.  However, as these ratings are still 
less than the maximum benefit available, the appeal is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the disability on appeal has been rated 
as a disability of the lumbar spine only, the thoracic spine 
only, and the thoracolumbar spine together.  For consistency, 
the Board has recharacterized the issues above so that the 
disability being rated throughout the appeal period is one of 
the thoracolumbar spine as a whole.  Given that this change 
does not alter the potentially applicable rating codes and 
evaluations, the Board finds that no prejudice to the Veteran 
results. 


FINDINGS OF FACT

1. For the period prior to October 12, 2004, service-
connected diffuse spondylosis of the thoracolumbar spine is 
manifested by objective findings of motion within normal 
limits with constant discomfort due to arthritis established 
by X-ray.  

2. From October 12, 2004 to July 16, 2009, service-connected 
diffuse spondylosis of the thoracolumbar spine is manifested, 
at the most severe, by objective findings of muscle spasm 
without abnormal spinal curvature and gait, and range of 
motion of flexion to 85 degrees extension to 25 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 
30 degrees, right rotation to 25 degrees, and left rotation 
was to 30 degrees, yielding a combined range of motion of 215 
degrees.  

3. From July 16, 2009 onward service-connected diffuse 
spondylosis of the thoracolumbar spine is manifested by range 
of motion to 45 degrees flexion with pain upon repetition, 20 
degrees extension with pain upon repetition, bilateral 
flexion to 40 degrees, and bilateral rotation to 20 degrees, 
yielding a combined range of motion of 185 degrees.  


CONCLUSIONS OF LAW 

1. The criteria for an initial 10 percent rating, but no 
greater, for service-connected diffuse spondylosis of the 
thoracolumbar spine for the period prior to October 12, 2004 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2009).
2. The criteria for an initial rating in excess of 10 percent 
for service-connected diffuse spondylosis of the 
thoracolumbar spine for the period from October 12, 2004 to 
July 16, 2009 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5292 (2002), 
Diagnostic Code 5237 (2009).

3. The criteria for an initial rating in excess of 20 percent 
for service-connected diffuse spondylosis of the 
thoracolumbar spine for the period from July 16, 2009 onward 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5292 (2002), Diagnostic Code 
5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Board notes that the Veteran was 
not provided with a VCAA notice prior to the initial 
adjudication of his claim.  The first VCAA letter was sent in 
July 2004, which was relevant to his initial rating claim.  
Additionally, a March 2006 letter advised the Veteran of the 
evidence necessary to establish disability ratings and 
effective dates.  

Although this notice was not timely, the Board finds that no 
prejudice to the Veteran has resulted.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  Initial rating claims 
are generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Moreover, the Board notes that no duty to 
assist arises upon receipt of a Notice of Disagreement.  38 
C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding 
paragraph (3) under § 3.159(b).  Further, where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice due to the lack of pre-adjudicatory notice as 
to disability ratings and effective dates.

Finally, as a matter of law, providing the Veteran with VCAA- 
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC constitute "readjudication decisions" that comply with 
all due process requirements if preceded by adequate VCAA 
notice.  See Mayfield, 499 F.3d.  Here, the July 2004 and 
March 2006 letters were followed by an SOC and SSOC.  
Accordingly, any deficits of timing of VCAA notice were 
rectified by subsequent readjudication.
Therefore, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, 
to promote proper development of the claim, has been 
satisfied.  Mayfield, 444 F.3d.  Based on the above, the 
Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, private treatment records, and the reports of August 
2002, October 2004, April 2006, and July 2009 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of the claim.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claim.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the examiners documented 
the Veteran's subjective complaints and medical history and 
evaluated the Veteran.  Thereafter, in the reports, they 
provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the 
appropriate disability rating.  The Board observes that the 
August 2002 and October 2004 examination reports do not 
indicate that those examiners reviewed the claims file.  
However, this factor alone does not render the examinations 
inadequate.  In an initial rating claim, the current findings 
at examination are most relevant to an equitable outcome.  As 
nothing suggests that the lack of a claims file resulted in 
the examiners documenting findings inconsistent with the 
medical history outlined in the file, the Board does not find 
that either the August 2002 and October 2004 VA examination 
is inadequate.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Further, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an the appellant had 
disagreed with an initially assigned disability evaluation, 
it was possible for separate percentage evaluations to be 
awarded for separate periods based on the facts found during 
the appeal period.  Fenderson at 126-28; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the Board 
has considered all evidence of record and contemplated the 
propriety of staged ratings in evaluating the Veteran's 
service-connected disability.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected spine disability has been 
assigned three separate ratings during the appeal period.  
The November 2002 rating decision assigned a noncompensable 
rating for diffuse spondylosis of the lumbar spine, pursuant 
to Diagnostic Code 5010 and effective October 1, 2002.  An 
August 2005 rating decision assigned a 10 percent rating for 
diffuse spondylosis of the thoracic spine, pursuant to 
Diagnostic Code 5237 and effective October 12, 2004.  
Finally, an August 2009 rating decision assigned a 20 percent 
rating for diffuse spondylosis of the thoracic and lumbar 
spine, pursuant to Diagnostic Code 5237 and effective July 
16, 2009.  The Veteran argues that the symptomatology he 
experiences is more severe than contemplated under those 
ratings and that higher ratings should, therefore, be 
assigned.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice subsequent to the 
Veteran's filing of his claim in June 2002.  The rating 
criteria pertaining to intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  Second, effective September 26, 2003, the rating 
criteria for evaluating all spine disorders were amended.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The 
Veteran filed his claim for service connection in June 2002, 
during service, and the effective date for the grant of 
service connection was October 1, 2002, the day after his 
discharge from service.  Thus, the rating criteria effective 
both before and after September 26, 2003 are applicable to 
the claim. 

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006).

However, as the Veteran's claim was pending at the time of 
both regulatory amendments, he is entitled to the application 
of the criteria most favorable to the claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, the most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Under the rating criteria in effect as of October 2002, as 
relevant to the thoracic spine, a 100 percent disability 
rating is warranted for residuals of a vertebra fracture with 
cord involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement, 
but with abnormal mobility requiring a neck brace (jury mast) 
warrants a 60 percent disability evaluation.  In other cases, 
rating is in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Favorable 
ankylosis of the dorsal (thoracic) spine warrants a 20 
percent disability rating, and unfavorable ankylosis of the 
dorsal spine warrants a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5288 (2002).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).                                                

Slight limitation of motion of the dorsal spine warrant a 
noncompensable evaluation.  Both a moderate and a severe 
limitation of motion warrant a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2002)

A 10 percent rating was warranted for slight limitation of 
motion of the lumbar spine.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  A 
40 percent disability rating is assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002). 

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent rating.  Severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive                
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2009).  The Board notes that symptoms related to 
the thoracic spine and lumbar spine are now rated as 
disability of the thoracolumbar spine as a whole.

As relevant to the thoracolumbar spine, the General Formula 
for Rating the Spine provides that forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent rating.   

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating requires unfavorable forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2009).
With regard to intervertebral disc syndrome, from September 
23, 2002 to September 26, 2003, intervertebral disc syndrome 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (the combined rating table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Under the revised criteria, Diagnostic Code 5243, 
intervertebral disc syndrome may be rated under either the 
General Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months warrants a rating of 10 percent.  Incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months warrants a rating of 
20 percent.  Incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a rating of 30 percent.  Incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrants a rating of 60 percent.  As is 
evident by the below discussion, the medical evidence reveals 
no diagnosis of intervertebral disc syndrome.  Additionally, 
the Veteran has not experienced incapacitating episodes 
requiring physician-prescribed bed rest.  Further, the 
Veteran has consistently denied incapacitation.  Accordingly, 
further consideration of the applicability of the rating 
criteria specific to intervertebral disc syndrome is not 
necessary. 

With respect to limitation of motion, although the criteria 
under Diagnostic Codes 5290 through 5292 were less defined 
than the current criteria and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).   In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board may consider the current ranges of motion 
to rate spine disabilities under the old criteria.  

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis, Diagnostic Code 5003.  Under 
Diagnostic Code 5003, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In 
application of Diagnostic Code 5003, the Court has held that 
painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10-
percent rating, per joint, combined under Diagnostic Code 
5003, even though there is no actual limitation of motion."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see 
also 38 C.F.R. § 4.59.

Initially, the Board notes that the rated disability has been 
described, in order, as affecting the lumbar spine only, then 
the thoracic spine only, and finally both the thoracic and 
lumbar spines together.  Under the revised criteria for 
rating the spine, the thoracic and lumbar spine are rated 
together as the thoracolumbar spine.  However, under the 
criteria in place prior to September 26, 2003, the thoracic 
and lumbar spine were rated under different criteria for 
limitation of motion.  Therefore, when contemplating the 
appropriate rating under the old criteria, the Board will 
consider whether the rating criteria relevant to the thoracic 
spine or the lumbar spine code are more favorable.  

An August 2002 VA examination report shows that the Veteran 
had no impairment of activities of daily living; however, he 
reported constant discomfort.  Flexion was to 95 degrees, 
extension to 35 degrees, bilateral flexion to 40 degrees, and 
bilateral rotation to 35 degrees.  There was no further 
limitation due to pain, fatigue, weakness, lack of endurance, 
or incoordination.  Minimal spondylosis, but no appreciable 
disc space disease, was revealed by imaging.  

An October 2004 VA examination documented pain, but no 
incapacitation.  The thoracolumbar spine examination revealed 
no radiating pain, but muscle spasm was present.  Range of 
motion was forward flexion to 90 degrees, extension to 30 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 30 degrees, and bilateral rotation was to 40 
degrees.  The examiner stated that range of motion was 
additionally limited by pain, but not fatigue, weakness, lack 
of endurance, or incoordination.  X-rays showed minimal 
spondylosis in the thoracic spine, but the lumbar spine was 
within normal limits.  

At an April 2006 VA examination, the Veteran stated that he 
had to stop golfing, but that he had lost no time from work 
due to his service-connected spine disability.  No specific 
spasm was noted upon palpation, and spinal curvature and gait 
showed no abnormalities.  Forward flexion was to 85 degrees 
and extension to 25 degrees.  Bilateral flexion was to 30 
degrees, right rotation was to 25 degrees, and left rotation 
was to 30 degrees.  Goldthwaite's sign was positive.  The 
examiner stated that there was no specific musculoskeletal 
pathology of the lumbar spine and that radiographic studies 
were negative.  

Treatment records from November 2007 report muscle spasm of 
the lower back in the left and right paraspinal region.  
Lumbar spine extension was found to be limited, but forward 
and bilateral flexion were all documented as normal.  
Specific range of motion measurements were not reported.  

At the July 2009 VA examination, the Veteran reported being 
limited to walking one to three miles.  He denied 
incapacitating episodes.  Gait and posture were observed to 
be normal.  The examiner noted no kyphosis, reverse lordosis, 
or scoliosis.  There was also no thoracolumbar spine 
ankylosis.  Range of motion was to 65 degrees flexion, 30 
degrees extension, bilateral flexion to 40 degrees, and 
bilateral rotation to 20 degrees.  Additional limitation 
occurred upon repetition due primarily to pain, resulting in 
flexion decreased to 45 degrees and extension decreased to 20 
degrees.  Flare-ups were reported to occur every five to six 
weeks and to last one to two weeks.  However, the Veteran 
reported that he had lost less than one week from work due to 
his service-connected spine disability.  The diagnosis was 
lumbar degenerative disc disease.  The examiner stated that 
impairment of activities would range from mild to severe.  

In light of the above, the Board concludes that the following 
rating evaluations are appropriate.  For the period from 
October 2002 to October 2004, the Veteran's range of motion 
was not limited, even with consideration of pain, fatigue, 
incoordination, lack of endurance, and weakness.  However, 
imaging revealed spondylosis, and although the Veteran's 
range of motion was not limited, he complained of constant 
discomfort.  Accordingly, the Board assigns a rating of 10 
percent, but no greater, pursuant to Diagnostic Code 5010, 
for the period prior to October 12, 2004.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5010 (2009); see also Lichtenfels at 
488.  

As the Veteran's range of motion was not limited, he is not 
entitled to higher ratings under the limitation of motion 
codes applicable to this period.  Further, 10 percent is the 
maximum rating available for limitation of motion of the 
thoracic spine, pursuant to Diagnostic Code 5291.  
Additionally, higher ratings under Diagnostic Codes 5285 
through 5289 are not appropriate without evidence of 
vertebral fracture causing abnormal mobility or ankylosis of 
either the thoracic or lumbar spine. Finally, with respect to 
the rating criteria in effect as of September 26, 2003, as 
there is no ankylosis, limitation of motion, or 
incapacitation documented, a rating in excess of 10 percent 
is also not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2009).  

With respect to the period from October 12, 2004 to July 16, 
2009, the Board notes that the Veteran's range of motion was 
slightly limited by pain and muscle spasm.  With regard to 
the old criteria, for the reasons discussed above, a rating 
in excess of 10 percent is not warranted pursuant to 
Diagnostic Codes 5285-5289, 5291-5292.  Further, the Board 
finds that limitation of flexion to 85 degrees, a loss of 
only 5 degrees, does not equal more than a slight limitation 
of motion of the lumbar spine.  The currently assigned 10 
percent rating for this period, pursuant to Diagnostic Code 
5237, contemplates muscle spasm that does not cause guarding 
or abnormal gait or spinal contour and limitation of motion 
to not more than 85 degrees.  The Veteran's forward flexion 
to greater than 60 degrees and combined range of motion to 
greater than 120 degrees does not warrant a rating in excess 
of 10 percent under the revised criteria.  

Moreover, as the Veteran's pain due to arthritis and 
limitation of motion is contemplated under the assigned 10 
percent rating, a separate 10 percent rating for the period 
from October 12, 2004 to July 16, 2009 for arthritis, 
established by X-ray and causing limitation of motion due to 
pain, would be pyramiding.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Finally, for the period from July 16, 2009 onward, the Board 
determines that an initial rating in excess of 20 percent is 
not warranted.  The 20 percent rating contemplates limitation 
of flexion to 45 degrees, as additionally limited by pain.  
See Deluca.  Under the revised criteria, a rating in excess 
of 20 percent is not warranted without evidence of forward 
flexion of the thoracolumbar spine to less than 30 degrees or 
ankylosis, which are both absent.  

Under the old criteria, a rating of 20 percent is assigned 
for moderate limitation of motion, and higher rating is not 
warranted without severe limitation of motion.  The Board 
notes that 45 degrees forward flexion is a limitation of 50 
percent of normal forward flexion.  Additionally, the 
Veteran's combined range of motion was 185 degrees, which is 
a loss of only approximately 25 percent of total range of 
spinal motion of 240 degrees.  Given the percentage of motion 
that the Veteran retains, even when experiencing pain, the 
Board determines that this degree of limitation is no more 
than moderate.  Accordingly, a rating in excess of 20 percent 
is also not warranted under the old criteria. 

The Board has considered the Veteran's complaints of pain and 
his testimony with regard to discomfort when driving, 
sitting, and standing.  However, only those with specialized 
knowledge are competent to render an opinion concerning the 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In light of the competent medical findings, 
the Veteran's statements alone are not sufficient to warrant 
higher ratings than those assigned. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2009), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the neurological impairment experienced 
by the Veteran is already separately service-connected.  A 
review of the record fails to reveal any additional 
functional impairment associated with the Veteran's service-
connected disability that is not already compensated so as to 
warrant consideration of alternate rating codes    

With regard to the benefit of the doubt doctrine, as 
reflected by the above discussion, the Board has afforded the 
benefit of the doubt as appropriate.  However, the Board 
finds that a preponderance of the competent evidence is 
otherwise against the initial rating assigned herein and by 
the AOJ.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Board acknowledges that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  The objective evidence does not 
reflect that the Veteran's service-connected disability 
manifests in symptoms that are not considered under the 
schedular criteria.  Additionally, the record does not 
document marked interference with employment or daily 
activities with the Veteran denying any lost time at work in 
October 2002 and reporting a loss of only two weeks in the 
last year in July 2009.  Accordingly, the Board finds that 
referral for extraschedular consideration is not necessary in 
this case.


ORDER

An initial 10 percent rating, but not greater, for service-
connected diffuse spondylosis of the thoracolumbar spine for 
the period prior to October 12, 2004 is granted.

An initial rating in excess of 10 percent for service-
connected diffuse spondylosis of the thoracolumbar spine for 
the period from October 12, 2004 to July 16, 2009 is denied.

An initial rating in excess of 20 percent for service-
connected diffuse spondylosis of the thoracolumbar spine for 
the period from July 16, 2009 onward is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


